DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1, 2, and 4-9 in the reply filed on May 24, 2021 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 3 and 10-20 are withdrawn from consideration. 

Claim Objections
Claim 7 is objected to because of the following informalities:  lines 1-2 recite "wherein the sound damping layer having apertures formed therein", which should be "wherein the sound damping layer has apertures formed therein".   Line 3 also recites "wherein, the decorative hard floor assembly…" , which should be "wherein the decorative hard floor assembly…".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The meaning of claim 1 is indefinite because it first recites a flooring system "for an aircraft" in line 1 and then recites "a metallic substrate layer disposed between the decorative hard floor layer and an aircraft floor" in lines 4-5 without ever reciting that the flooring system actually includes an aircraft floor.  Therefore, it is unclear if the recitation of "for an aircraft" and recitations regarding how the metallic substrate is situated with respect to an aircraft floor are statements of intended use or if "an aircraft floor" is actually required to be present.  For the sake of compact prosecution and because the claim does not positively recite that the flooring system comprises an aircraft floor, the limitations requiring that the system is "for an aircraft" and regarding where the panel (or its parts) are situated with respected to parts of an aircraft (i.e. a floor) are considered herein to be statements of intended use.  Therefore, a flooring system that is capable of being used/placed as claimed meets the claim limitations.  
The meaning of "the metallic substrate layer having at least one aperture formed therein to receive a warming element" in lines 5-6 followed by "a power supply coupled to the warming element" in line 7 is unclear because, as the recited product is not positively recited to comprise a warming element, it is unclear if a warming element is required to be present.  It is also unclear if there is proper antecedent basis for "the warming element", as recited in line 7 because the product is not previously recited to comprise a warming element.  For the sake of compact prosecution, the "at least one aperture formed therein to receive a warming element" is considered herein to be a 
Claim 1 is further indefinite because line 12 recites "the warming elements", which lacks proper antecedent basis because the product has not been previously recited to include plural warming elements.   Appropriate correction is required. 

Claims 2 and 4-9 are also rejected under 35 U.S.C. 112(b) because they depend from claim 1. 

Claims 6, 7, and 9 are also indefinite because they contain limitations regarding how parts of the flooring system are situated relative to "the aircraft floor" even though, as discussed above, "an aircraft floor" has not been previously recited.  As with claim 1 above, these limitations are considered herein to be statements of intended use regarding where the flooring system (or its component layers) can be placed.  

The meaning of claim 7 is further unclear because it recites "wherein the sound dampening layer having apertures formed therein to receive one or more vibration isolators".  As no vibration isolators are positively recited, the claim is unclear as to if vibration isolators are required to be present.  For the sake of compact prosecution and because the product is not recited to comprise vibration isolators, the recited "to receive one or more vibration isolators" is interpreted herein as a statement of intended use for the apertures.  Therefore, the limitations regarding how the vibration isolators function or what their Durometer Shore A value is (claim 8) are also statements of intended use.  

Claims 8 and 9 are also indefinite because they depend from claim 7. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-6, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacob (US PG Pub. No. 2011/0155716).
Regarding claims 1, 2, 4, and 5, Jacob teaches a flooring system comprising multiple floor assemblies, each of which comprises a decorative stone flooring layer (i.e. "decorative hard flooring layer"), a metallic substrate layer comprising an aluminum honeycomb comprising apertures, multiple heating (i.e. "warming") elements, a power supply coupled to the heating elements, a controller coupled to the power supply for controlling power supplied to the heating elements, and temperature sensors (i.e. "ambient temperature sensors") for indicating ambient temperature coupled to the controller (par. 15, 23, 29, 34, 35, 56, claim 14).  In use, the temperature sensors detect the ambient temperature and, when a predetermined temperature is sensed, generate a switching signal, which causes the control system to deliver power to the heating elements (par. 34).  


Regarding claim 6, Jacob's flooring system further comprises a fiberglass layer (211) located below the metal substrate layer (209) (par. 13, 59; Fig. 2a).  Having at least some sound-damping capability, the fiberglass layer qualifies as a "sound damping layer".  As noted above, the limitation regarding how the layer is positioned with respect to an aircraft floor is a statement of intended use.  Jacob's product meets the claim limitation because it can be positioned as claimed. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 4, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of Shearer (US PG Pub. No. 2007/0262074).  Claims 6-8 are also rejected under 35 U.S.C. 103 as being unpatentable over Jacob, as applied to claim 1 above.  
Regarding claims 1, 2, 4, and 5, as discussed above, Jacob's flooring system is considered to meet the limitations of claims 1, 2, 4, and 5, because it includes all of the features that are positively recited in the claims.  As Jacob does not teach to include his flooring system in an aircraft or to place it atop adjacent an aircraft floor, his teachings might be considered to differ from the claims in this manner.  However, Jacob does teach that his heated flooring system may mitigate problems such as poor insulation properties, poor heat retention, and high weight that occur with other flooring materials (par. 3-7).  Jacob also teaches that the panels may be connected to underlying substructures, such as floors or walls, with connectors (par. 26-28, 81).  Shearer further teaches that aircraft commonly include heated floor panels that are supported by the aircraft structure (i.e. "aircraft floor") to maintain the cabin at a comfortable temperature.  Such aircraft heated floor panels usually have a lower support layer including a honeycomb structure surrounded by reinforcing fiber layers, a heater layer, and an upper metal face sheet layer, which can be subject to puncturing or other damage from passengers or other objects, for protecting the heater layer (par. 2-4).  Shearer also teaches that there is a strong need for heated floor panels for aircraft that offer improved protection against electrical hazards, which may cause discomfort to passengers, at the surface of such panels, (par. 6, 7).  As noted above, Jacob's floor 

Regarding claim 6, as noted above, Jacob's flooring system further comprises a fiberglass layer (211) located below the metal substrate layer (209) and Jacob teaches that the panels may include a "bottom layer", which may comprise fibrous and/or rubber insulation layers (par. 13, 59; Fig. 2a).  Although Jacob might be considered to differ from the current invention in that a panel including an aluminum honeycomb and the other layers discussed above is not explicitly exemplified to include one of the other "bottom layer" insulating layers, such as a rubber layer, it would have been obvious to one of ordinary skill in the art to include such a layer in the "bottom" of Jacob's flooring system, including in the region between the decorative layer and a subfloor, such as an aircraft subfloor, because Jacob teaches that such layers are appropriate for his product.  Having at least some sound-damping capability, the fiberglass layer and/or insulating layers (e.g. the rubber layer) making up the "bottom layer" each qualify as a 


	Regarding claims 7 and 8, the teachings of Jacob might be considered to differ from the current invention in that the product discussed above is not explicitly taught to include a sound damping layer with apertures, which may receive vibration isolators.  However, Jacob does teach that the bottom layer, which is at least somewhat sound-damping (discussed above), may comprise one or more female connectors, i.e. apertures, suitable for receiving a male fixing means (par. 27).  As such, it would have been obvious have been obvious to one of ordinary skill in the art to configure the bottom layer of Jacob's product to include female fixing means, which include an aperture, so the panel may be affixed to a substructure including male fixing means.  Furthermore, as Jacob's teaches including a compliant (and sound-damping) layer, such as the fiberglass layer or a rubber layer, as the bottom sublayer of the "bottom layer" of his product (par. 13), it would have been obvious to one of ordinary skill in the art to configure the bottommost, compliant sublayer of the bottom of Jacob's panel to include the female connector or to have an aperture to accommodate one or more of the female connector and/or a male fixing means so that the panel can be attached in a secure manner to a substructure with connectors, as intended by Jacobs.  
	Jacobs further teaches that the bottom layer may include apertures for accommodating electrical connections (par. 17).  As such, it would have been obvious to one of ordinary skill in the art to configure the bottom layer of Jacob's product, including all of its sublayers (i.e. including the fiberglass and/or rubber layer(s)) to have 
	The claim requirements that the apertures are "to receive one or more vibrational isolators" and the limitations regarding the properties of the isolators and the sound-damping layer and what those vibrational isolators and damping layer accomplish are statements of intended use regarding the apertures because the vibrational isolators are not positively recited to be present in the claimed product.  As such, the apertures in the bottom layer of Jacob's flooring system meet the claim limitations because they can be used as claimed. The fiberglass and/or rubber layers meet the sound-damping/noise transmission limitations because they are capable of being used as claimed.  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob or Jacob and Shearer, as applied to claims 1 and 6 above, and further in view of Hain (US Pat. No. 5,876,024).  
Regarding claims 7-9, as discussed above, it would have been obvious to one of ordinary skill in the art to configure the panels of Jacob's flooring system to include at least somewhat sound-damping bottom layers with apertures for accommodating connectors to attach the panels to a substructure, such as an aircraft subfloor.  The teachings of the cited prior art differ from the current invention in that the system is not taught to comprise snubbers, which limit the movement between the floor assembly and a substructure, such as an aircraft subfloor.  However, as discussed above, Jacob does teach using fasteners to secure the bottom layer(s) of the panel to a substructure.  Hain further teaches using an insert for connecting panels, such as flooring panels, to 
	As noted above, the claim requirements that the apertures are "to receive one or more vibrational isolators" and the limitations regarding the properties of the isolators and the sound-damping layer and what those vibrational isolators and damping layer accomplish are statements of intended use regarding the apertures because the vibrational isolators are not positively recited to be present in the claimed product.  As such, the apertures in the bottom layer of Jacob's flooring system meet the claim limitations because they can be used as claimed. The fiberglass and/or rubber layers meet the sound-damping/noise transmission limitations because they are capable of being used as claimed.  



Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US PG Pub. No. 2007/0215589) in view of Slane (US PG Pub. No. 2020/0010169), which has a filing date of July 3, 2018, and, optionally, in view of F/List (F/List, "F/List Stone Flooring", 2016).  Claim 2 is rejected in view of Berger, Slane, and F/List, as applied to claim 1.  
Regarding claims 1, 2, 4, and 5, Berger teaches a flooring system comprising multiple floor assemblies, each of which comprises a top skin layer (38, i.e. "flooring layer"), a core layer (32), which may be a honeycomb, including openings (i.e. "apertures") and grooves (42, i.e. "apertures") that accommodate heating elements (60), a power supply coupled to the heating elements, a controller coupled to the power supply for controlling power supplied to the heating elements, and temperature sensors (i.e. "ambient temperature sensors") for indicating ambient temperature coupled to the controller (Figs. 3, 4, par. 32-35, 44, 46-48, 50-52).  In operation, the temperature sensor detects the ambient temperature and, when a predetermined temperature is reached, the controller controls the powder supply to power the warming elements and to warm (or discontinue warming) the floor (par. 45-48, 50-52).  
The teachings of Berger differ from the current invention in that the disclosed honeycomb (i.e. "substrate layer") is not taught to be a metal honeycomb.  However, Berger does teach that his honeycomb core may be one that is known in the art (par. 35).  Slane further teaches that aluminum, titanium, and steel alloys are advantageous for space-heating floor panels because they are capable of carrying sheer loads to stiffen the panel assembly (par. 12).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the honeycomb in Berger's product to be made of an 
	The teachings of Berger might further be considered to differ from the current invention in that the upper skin on his panel is not taught to be "hard" or "decorative".  However, Berger does exemplify metal and other composite material skin layers (par. 35, 39) and it would have been obvious to one of ordinary skill in the art to make the upper skin on the panel discussed above from one of these materials for this reason. Berger further teaches that his panel may be used for transit vehicles (par. 44).  F/List additionally teaches stone flooring for transit vehicles that is made from stone, offers beauty and durability, adds an elegant and luxurious appearance to the vehicle's interior, and can be used in wet areas (p. 1).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the panel discussed above to include an upper layer of stone, as taught by F/List, in order to enhance the beauty and durability of the floor, while also adding an elegant and luxurious appearance to the vehicle's interior.  As no particular hardness has been claimed or defined and as Berger and F/List's flooring materials are harder than at least some other materials, the flooring layer of the prior art product meets the claim requirement of being a "hard flooring layer". Because the perception of a layer as "decorative" is dependent upon the viewer, and as it is unclear what particular features would distinguish an outer layer that is "decorative" from one that is not, the claim requirement that the flooring layer is "decorative" does not distinguish the claimed invention over the prior art.  


	Regarding claim 6, although Berger does not explicitly teach a sound-damping layer located below the metal substrate layer, which might be considered a difference from the current invention, Berger does teach that the panel includes a lower skin layer, which he exemplifies may be metal or a composite material (par. 33, 35, 39).  As such, it would have been obvious to one of ordinary skill in the art to configure the lower skin layer to be metal or a composite material because Berger teaches that such materials are appropriate.  Having at least some sound-damping capability and because no particular sound-damping property has been defined or claimed to qualify a layer as "sound-damping", Berger's lower skin layer qualifies as a "sound damping layer".  As noted above, the requirement that the layer is positioned in relation to an aircraft floor is a statement of intended use.  Berger's product meets the claim limitation because it can be positioned as claimed.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Berger, Slane, and, optionally, in view of F/List, as applied to claim 1 above, and further in view of Warrick (US PG Pub. No. 2010/0143661). 
Regarding claim 6, the teachings of Berger might be considered to differ from the current invention in that a sound-damping layer is not taught to be positioned such that it would lie between the taught hard floor assembly and a lower support structure.  However, Berger does teach that his product is intended for flooring in a transit vehicle and that it is intended to rest atop of a sub-floor structure (par. 16, 31).  Warrick further teaches an energy absorption material that is effective in providing sound damping, vibration attenuation, and thermal insulation to vehicles, including vehicle floors (par. 14, 66, 68).  Accordingly, it would have been obvious to one of ordinary skill in the art to include Warrick's energy absorption material between Berger's heated flooring and a sub-floor in order to improve sound damping, vibration attenuation, and thermal insulation within the vehicle.  The prior art panel meets the claim requirements regarding its position with respect to an aircraft floor because it is capable of being placed as claimed. 




Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Berger, Slane and, optionally, F/List and/or Warrick, as applied to claim 6 above, and further in view of Hain.  
Regarding claims 7-9, the teachings of the cited prior art differ from the current invention in that the system is not taught to include apertures for receiving vibrational isolators or to include snubbers, which limit the movement between the floor assembly 
	As noted above, the claim requirements that the apertures are "to receive one or more vibrational isolators" and the limitations regarding the properties of the isolators and the sound-damping layer and what those vibrational isolators and damping layer accomplish are statements of intended use regarding the apertures because the vibrational isolators are not positively recited to be present in the claimed product.  As such, the apertures in the bottom layer of Jacob's flooring system meet the claim limitations because they can be used as claimed. The fiberglass and/or rubber layers 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784